Title: To James Madison from Josef Yznardy, 21 May 1801
From: Yznardy, Josef
To: Madison, James


					
						Sir.
						Philaa. May 21st. 1801.
					
					I have the honor to acquaint you that I went to that City, last year and Remained two Months to have the pleasure of knowing you personally, and as my Chief to pay my Respects to you, and congratulate you, in your New Office, so properly placed under your Care.
					I have and had with me different letters from your friends, and mine, Particularly One from Mr. Yrujo Recommending me to your Protection, in the Public business of the Consular Office at Cadiz, in which I was treated very ill by certain Persons, as will appear by the Documents in your Office; And learning your not being able to be at that place shortly and business of importance urging me to come here, prevented my seeing you; & at that time Our Honble. President done me the Justice. I merrit in Restoring the Office to my Son, and farther the determinations, he thought proper, concerning the Law Suits, with which I suppose you are already fully acquainted, therefore I wish not, to occupy your time by Repeating them.
					By what my Son Joseph Mr. Yznardi has wrote me, I conceive that the important Secret Business proposed by me to our S President, as soon as time will permitt, will be taken into consideration by you, for which moment I will wait, in hopes that if it can be accomplished that it will prove beneficial to both Countries.
					I would wish also to have Official information of the Manner that the Consular Office ought to be conducted in, with the explicit powers under which Consuls are to act, freeing them from the Arbitrary Pretensions & Proceedings of Masters of     and ignorant Citizens, as there is no law or Regulation to that Purpose; for otherwise the Consuls cannot defend the Rights of their Offices, particularly, when they are not obeyed acting according to the Ordinances of other Naval Nations, which Subject you will also, at your leisure consider of.
					Your being pleased to consider these observations & instructing agreeable to your opinion, otherwise Men of honor cannot Remain in Possession of their Offices.  I have the honor to be Sir Your Most Obt. & Humble Servt.
					
						Josef Yznardy
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
